  

Exhibit 10.4

 

TEAMING AGREEMENT

 

This Teaming Agreement (“Agreement”) dated as of November 11, 2018 (the
“Effective Date”), is herein entered into by and between United Capital
Consultants, Inc. (“UCC”) a Delaware company with its principal address at 3210
E. Coralbell Ave., Mesa, AZ 85204, and MAV Capital, SLLC (“MAV”) an Illinois
limited liability company with its principal address at 3501 Algonquin Rd.,
Suite 670, Rolling Meadows, IL 60008. UCC and MAV are hereinafter sometimes
referred to collectively as the “Parties” and individually as a “Party”.

 

1.Recitals

 

This Agreement establishes the basis for a teaming relationship under which the
Parties will work together for the purpose of providing advice in connection
with and facilitating the development and funding of projects introduced by the
Parties in the Southeast Asia and Oceania regions (the “Projects”) and sets
forth a mutually agreed upon and binding understanding between the Parties with
respect to the terms and conditions set forth herein provided, however, that
further details may be elaborated in other agreements as may be mutually agreed
and will be entered into for consummating the transaction in compliance with all
regulations and approvals (“Additional Agreements”).

 

2.Background

 

UCC is in the process of establishing a mechanism for providing project funding
for renewable and clean energy assets. UCC intends to deploy a portion of its
capital for Projects that UCC has originated in Southeast Asia under a solar
rooftop leasing program. MAV has extensive knowledge and experience in
originating, developing and funding renewable energy projects. MAV has
relationships with equity and capital vendors, international EPC contractors,
equipment suppliers, project debt financiers, insurance and risk mitigation
agents and has significant experience in project management and other project
related expertise. MAV also has access to Projects in various stages of
development around the world that may be of interest to UCC and may act as a
solicitor of Projects.

 

UCC and MAV desire to team together on Projects as set forth in the Roles and
Responsibilities section hereunder.

 

3.Roles and Responsibilities:

 

a.UCC:

 

 i.Procure Projects, internally originated or through an independent sales force

 

ii.Provide consulting services and prepare a working draft of Pro Forma
financial statements indicating the anticipated investment returns factoring in
local incentives and/or obligations such as tax and VAT

 

 Page 1 of 7 

 

 

iii.Provide spreadsheet outlining all anticipated Project CapEx and anticipated
Project funding requirements

 

iv.Facilitate the finalization and execution of all relevant power purchase
and/or leasing agreements, site control lease or purchase contracts,
interconnection agreements and other required documentation

 

 v.Provide advice, make introductions and/or otherwise make arrangements for
each Project’s funding requirements

 

vi.Provide any and all other responsibilities customary for parties acting as
“Co-developers” of each Project

 

b.MAV (Services based on Fees outlined in “Fee for Services” Section):

 

  i.Procure “bankable” Prime EPC contractor with sufficient bonding and
insurance appropriate to the system size (“nameplate capacity”) of the
Project(s)

 

 ii.Procure construction and debt financing for the Project at an initial
debt-to-equity ratio of between 85/15 and 90/10 assured through Sinosure, if
necessary (each a “Debt Financing”)

 

iii.Provide any and all other responsibilities customary for parties acting as
“Co-developers” of each Project

 

4.Fee for Services:

 

a.MAV shall receive fees equal to Four percent (4%) of total Debt Financing
procured by MAV in connection with each Project (the “MAV Fees”). MAV hereby
agrees that the MAV Fees will be converted into shares of the common stock of
UCC at a conversion rate equal to the current market trading price per share of
UCC’s common stock at the time of completion of each Project that is financed
successfully. The conversion of the MAV Fees into shares of the common stock of
the Company will be evidenced by separate stock purchase agreements containing
customary representations as to the suitability of the Parties to enter into
such agreements.

 

5.Term and Termination.

 

a.The term of this Agreement shall commence on the Effective Date, and will
automatically renew for successive one year periods unless terminated in
accordance herewith (the “Term”). The expiration of the Term shall not affect:
(a) either parties’ obligation to pay any and all fees or otherwise perform any
obligation under this Agreement accrued as of the date of termination; or (b)
the Confidentiality provisions provided herein.

 

b.Each party may terminate this agreement upon 30 days’ written notice to the
other party; provided, either Party shall have the right to immediately
terminate this Agreement if this Agreement is no longer lawful or if the other
Party commits any of the following events of default:

 

 Page 2 of 7 

 

 

  i.an intentional act of fraud, gross negligence or any other material
violation of law;

 

 ii.intentional damage or misrepresentation of the non-breaching Party’s brand
or reputation;

 

iii.intentional disclosure of the non-breaching Party’s Confidential
Information;

 

iv.a material breach of this Agreement, or any other agreements entered into
between the parties, that is not cured within 15 days’ of written notice to the
breaching Party from the non-breaching Party.

 

6.Records, Audits and Inspections.

 

a.Both Parties must maintain full, accurate, and complete books of account and
records reflecting all activities and transactions subject to or covered by this
Agreement. These books and records must be in at least sufficient detail to
permit the written statements required by this Agreement to be completed and the
fees payable under this Agreement to be computed. These books and records must
be maintained at the principal places of business of the Parties and must be
open to inspection, audit, and copying by the other Party or its designated
representatives during usual business hours, so long as reasonable advance
notice is given.

 

7.Cooperation; Mediation; Applicable Law; Injunctive Relief.

 

a.This Agreement shall be governed by and construed in accordance with the laws
of the State of Arizona without regard to the conflict of law provisions
thereof. The state and federal courts located in Arizona shall have exclusive
jurisdiction of the Parties for the purposes of adjudicating all disputes that
may arise under this Agreement.

 

b.In event of a dispute arising under this Agreement, each Party shall make
reasonable, good-faith effort to resolve such dispute informally, including but
not limited to participation in non-binding mediation.

 

c.A breach by either Party of any of the promises or agreements contained herein
will result in irreparable and continuing damage to the other Party for which
there will be no adequate remedy at law, and such other Party shall be entitled
to injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).

 

8.Non-Circumvention.

 

a.The parties each hereby irrevocably agree, for a period of twenty-four (24)
months from the expiration of the Term of this Agreement, and with respect to
third parties introduced by each Party to the other Party, not to circumvent,
avoid, or bypass, directly or indirectly, the provisions of this Agreement in
order to avoid payments, or otherwise benefit, either financially or otherwise,
from information supplied, or persons introduced, by the other party.

 

 Page 3 of 7 

 

 

9.Notices.

 

a.All notices required to be given under this Agreement shall be given in
writing and delivered either by hand, by certified mail, return receipt
requested, postage pre-paid, by Federal Express, or other recognized overnight
delivery service, all delivery charges pre-paid, and addressed to the Parties at
the respective addresses set forth below or at such other address as the
intended recipient may specify in a notice pursuant to this Section:

 

IF TO UCC:

 

United Capital Consultants, Inc.

3210 E. Coralbell Ave.,

Mesa, AZ 85204

 

IF TO MAV:

 

MAV Capital, SLLC

3501 Algonquin Rd., Suite 670

Rolling Meadows, IL 60008

 

10.Assignment.

 

a.This Agreement may not be assigned or sub-licensed by either Party without
first obtaining written consent from the other Party. Said consent shall be
given or withheld in the sole discretion of the requested Party.

 

11.Entire Agreement.

 

a.This Agreement represents the entire agreement by and between the Parties, and
all prior understandings or writings are deemed merged herein. This Agreement
shall not be altered, amended or modified except by a writing signed by each of
the Parties.

 

12.Further Instruments.

 

a.The Parties to this Agreement shall at any and all times, upon request by the
other Party, or its legal representative, make, execute, and deliver any and all
such other and further instruments as maybe necessary or desirable for the
purpose of giving full force and effect to the provisions of this Agreement,
without charge therefore.

 

 Page 4 of 7 

 

 

13.Waiver.

 

a.No waiver of any provision of this Agreement may be deemed, or will
constitute, a waiver of any other provision, whether or not similar, nor will
any waiver constitute a continuing waiver. No waiver will be binding unless
executed in writing by the Party making the waiver.

 

14.Binding Effect.

 

a.This Agreement shall be binding upon and inure to the benefit of the
respective Party's successors or assigns.

 

15.Independent Contractors.

 

a.Nothing herein contained shall be construed to place the Parties in the
relationship of partners, joint venturers, or agents, and neither Party shall
have power to obligate or bind the other Party in any manner whatsoever.

 

16.Representations and Warranties.

 

a.Each Party hereto represents and warrants that execution, delivery and
performance of this Agreement does not conflict with, or violate the terms of,
any other agreement to which it is a party or by which it is bound and that each
Party is duly authorized to fulfill its obligations under this Agreement as
contemplated herein.

 

 Page 5 of 7 

 

 

17.Confidential Information.

 

a.As used herein, “Confidential Information” means any and all technical and
non-technical information of each of the Parties, and includes, without
limitation, each Party’s respective information concerning the Services, other
services, financial information, marketing plans, client lists and any
information regarding each Party’s clients. Confidential Information also
includes proprietary or confidential information of any third Party that may be
disclosed to either Party in the course of the other Party’s business. Any
information disclosed by one Party (“Discloser”) to the other (“Recipient”) will
be considered Confidential Information when it would reasonably be regarded as
confidential in the course of business on account of the nature of the
information or the circumstances of its disclosure or is confirmed in writing as
having been disclosed as confidential or proprietary within a reasonable time
(not to exceed thirty (30) days) after the oral disclosure. Recipient agrees not
to disclose any Confidential Information of Discloser to any person or entity.
Recipient agrees not to use any Confidential Information of Discloser except to
carry out the terms of this Agreement and for any other purpose Discloser may
hereafter authorize in writing. Recipient agrees to treat all Confidential
Information of Discloser with the same degree of care as each Party accords to
its own Confidential Information, but in no case less than reasonable care.
Recipient agrees to disclose Confidential Information of Discloser only to those
of its employees or contractors having a need to know such information, and
certifies that its employees or contractors have previously agreed, either as a
condition to employment or in order to obtain the Confidential Information of
the other Party, to be bound by terms and conditions substantially similar to
those terms and conditions applicable hereunder. Recipient shall immediately
give notice to Discloser of any unauthorized use or disclosure of Discloser’s
Confidential Information. Each Party shall assist the other Party in remedying
any such unauthorized use or disclosure of Confidential Information. The
obligations of each of the Parties with respect to any portion of the
Confidential Information of the other Party shall not apply to such portion
that: (i) was in the public domain at or subsequent to the time such portion was
communicated to Recipient by Discloser through no fault of Recipient; or (ii)
was rightfully in Recipient’s possession free of any obligation of confidence at
or subsequent to the time such portion was communicated to Recipient by
Discloser; or (ii) was developed by employees or agents of Recipient
independently of and without reference to any information communicated to
Recipient by Discloser; or (iv) subsequent to disclosure, is rightfully obtained
by Recipient from a third Party that is lawfully in possession of such
information without restriction or under any obligation to maintain the
confidentiality of such information. A disclosure by either Party of
Confidential Information of the other Party (v) in response to a valid order by
a court or other governmental body, (vi) otherwise required by law or (vii)
necessary to establish the rights of either Party under this Agreement, shall
not be considered to be a breach of this Agreement by Recipient or a waiver of
confidentiality for other purposes. Upon written request by the Discloser, all
items of Confidential Information including all copies of tangible and
electronic media to the extent that such tangible media incorporate any of
Discloser’s Confidential Information, shall be returned to the Discloser, or
destroyed, with the Recipient certifying the destruction thereof.

 

18.Headings.

 

a.The various headings used in this Agreement are solely for the convenience of
the parties and shall not be used to interpret this Agreement.

 

 Page 6 of 7 

 

 

SIGNATURES

 

In Witness Whereof, each of the parties has executed this Agreementvas of the
day and year first above written.

 



MAV Capital, SLLC     United Capital Consultants, Inc.           By: /s/ Michael
A. Vecchione   By: /s/ Clayton F. Patterson Name: Michael A. Vecchione   Name:
Clayton F. Patterson Title: Managing Member   Title: Chief Executive Officer

 

 Page 7 of 7 

